 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       DENISE ANN HENSCHEL,                           No. 2:17-cv-02465 AC
12                        Plaintiff,
13             v.                                       ORDER
14       NANCY A. BERRYHILL, Acting
         Commissioner of Social Security,
15
                          Defendant.
16

17

18            Petitioner seeks judicial review of a final decision of the Commissioner of Social Security

19   (“Commissioner”), denying her application for disability insurance benefits (“DIB”) under

20   Title II of the Social Security Act (“the Act”), 42 U.S.C. §§ 401-34, and under Part A of Title

21   XVIII of the Act, 42 U.S.C. §§ 1395(c) et seq.1 For the reasons that follow, petitioner’s motion

22   for summary judgment will be GRANTED, and defendant’s cross-motion for summary judgment

23   will be DENIED.

24   ////

25
     1
       Title II provides for DIB to be paid to disabled persons who have contributed to the Disability
26   Insurance Program, and who suffer from a mental or physical disability. 42 U.S.C. § 423(a)(1);
     Bowen v. City of New York, 476 U.S. 467, 470 (1986). Title XVIII, Part A, provides for hospital
27   coverage for those entitled to disability or old-age benefits under the Act. See 42 U.S.C.
     §§ 1395(c) et seq.
28
                                                        1
 1                                   I. PROCEDURAL BACKGROUND
 2            On May 27, 2014, plaintiff applied for DIB under Title II and Title XVIII, Part A, of the
 3   Act. Administrative Record (“AR”) 187-90.2 The disability onset date was alleged to be
 4   January 15, 2013. AR 187. The application was disapproved initially and on reconsideration.
 5   AR 18, 85, 94. On May 12, 2016, ALJ Odell Grooms presided over a video hearing on plaintiff’s
 6   challenge to the disapprovals. AR 32–69 (transcript). Plaintiff and her counsel, Mr. Donald
 7   Bartholomew, appeared at the hearing. AR 18. Ms. June C. Hagen, a Vocational Expert (“VE”),
 8   also testified. Id.
 9            On September 19, 2016, the ALJ found plaintiff “not disabled” under Sections 216(i) and
10   223(d) of Title II of the Act, 42 U.S.C. §§ 416(i), 423(d). AR 15-31 (decision), 28-31 (exhibit
11   list). On September 14, 2017, after receiving additional evidence, the Appeals Council denied
12   plaintiff’s request for review, leaving the ALJ’s decision as the final decision of the
13   Commissioner of Social Security. AR 1-5 (decision and additional exhibit list).
14            Plaintiff filed this action on November 22, 2017. ECF No. 1; see 42 U.S.C. § 405(g). The
15   parties consented to the jurisdiction of the magistrate judge. ECF Nos. 7, 8. The parties’ cross-
16   motions for summary judgment, based upon the Administrative Record filed by the
17   Commissioner, have been fully briefed. ECF Nos. 15 (plaintiff’s summary judgment motion), 18
18   (Commissioner’s summary judgment motion), 21 (plaintiff’s reply).
19                                     II. FACTUAL BACKGROUND
20            Plaintiff was born in 1964, and accordingly was, at age 50, a “[p]erson closely
21   approaching advanced age” under the regulations, 20 C.F.R. § 404.1563(d), when she filed her
22   application. AR 77. Plaintiff has at least a high school education, and can communicate in
23   English. AR 25, 81, 201. Plaintiff worked as an accounting clerk from 1999 – 2013. AR 84.
24                                       III. LEGAL STANDARDS
25            The Commissioner’s decision that a claimant is not disabled will be upheld “if it is
26   supported by substantial evidence and if the Commissioner applied the correct legal standards.”
27   Howard ex rel. Wolff v. Barnhart, 341 F.3d 1006, 1011 (9th Cir. 2003). “‘The findings of the
28   2
         The AR is electronically filed at ECF Nos. 10.3 to 10.15 (AR 1–474).
                                                        2
 1   Secretary as to any fact, if supported by substantial evidence, shall be conclusive . . ..’” Andrews
 2   v. Shalala, 53 F.3d 1035, 1039 (9th Cir. 1995) (quoting 42 U.S.C. § 405(g)).
 3          Substantial evidence is “more than a mere scintilla,” but “may be less than a
 4   preponderance.” Molina v. Astrue, 674 F.3d 1104, 1111 (9th Cir. 2012). “It means such
 5   evidence as a reasonable mind might accept as adequate to support a conclusion.” Richardson v.
 6   Perales, 402 U.S. 389, 401 (1971) (internal quotation marks omitted). “While inferences from the
 7   record can constitute substantial evidence, only those ‘reasonably drawn from the record’ will
 8   suffice.” Widmark v. Barnhart, 454 F.3d 1063, 1066 (9th Cir. 2006) (citation omitted).
 9   Although this court cannot substitute its discretion for that of the Commissioner, the court
10   nonetheless must review the record as a whole, “weighing both the evidence that supports and the
11   evidence that detracts from the [Commissioner’s] conclusion.” Desrosiers v. Secretary of HHS,
12   846 F.2d 573, 576 (9th Cir. 1988); Jones v. Heckler, 760 F.2d 993, 995 (9th Cir. 1985) (“The
13   court must consider both evidence that supports and evidence that detracts from the ALJ’s
14   conclusion; it may not affirm simply by isolating a specific quantum of supporting evidence.”).
15          “The ALJ is responsible for determining credibility, resolving conflicts in medical
16   testimony, and resolving ambiguities.” Edlund v. Massanari, 253 F.3d 1152, 1156 (9th
17   Cir. 2001). “Where the evidence is susceptible to more than one rational interpretation, one of
18   which supports the ALJ’s decision, the ALJ’s conclusion must be upheld.” Thomas v. Barnhart,
19   278 F.3d 947, 954 (9th Cir. 2002). However, the court may review only the reasons stated by the
20   ALJ in his decision “and may not affirm the ALJ on a ground upon which he did not rely.” Orn
21   v. Astrue, 495 F.3d 625, 630 (9th Cir. 2007); Connett v. Barnhart, 340 F.3d 871, 874 (9th Cir.
22   2003) (“It was error for the district court to affirm the ALJ’s credibility decision based on
23   evidence that the ALJ did not discuss”).
24          The court will not reverse the Commissioner’s decision if it is based on harmless error,
25   which exists only when it is “clear from the record that an ALJ’s error was ‘inconsequential to the
26   ultimate nondisability determination.’” Robbins v. Commissioner, 466 F.3d 880, 885 (9th Cir.
27   2006) (quoting Stout v. Commissioner, 454 F.3d 1050, 1055 (9th Cir. 2006)); see also Burch v.
28   Barnhart, 400 F.3d 676, 679 (9th Cir. 2005).
                                                        3
 1                                          IV. RELEVANT LAW
 2           Disability Insurance Benefits and Supplemental Security Income are available for every
 3   eligible individual who is “disabled.” 42 U.S.C. §§ 402(d)(1)(B)(ii) (DIB), 1381a (SSI). Plaintiff
 4   is “disabled” if he is “‘unable to engage in substantial gainful activity due to a medically
 5   determinable physical or mental impairment . . ..’” Bowen v. Yuckert, 482 U.S. 137, 140 (1987)
 6   (quoting identically worded provisions of 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A)).
 7           The Commissioner uses a five-step sequential evaluation process to determine whether an
 8   applicant is disabled and entitled to benefits. 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4);
 9   Barnhart v. Thomas, 540 U.S. 20, 24-25 (2003) (setting forth the “five-step sequential evaluation
10   process to determine disability” under Title II and Title XVI). The following summarizes the
11   sequential evaluation:
12                   Step one: Is the claimant engaging in substantial gainful activity? If
                     so, the claimant is not disabled. If not, proceed to step two.
13

14   20 C.F.R. § 404.1520(a)(4)(i), (b).
15                   Step two: Does the claimant have a “severe” impairment? If so,
                     proceed to step three. If not, the claimant is not disabled.
16
     Id. §§ 404.1520(a)(4)(ii), (c).
17
                     Step three: Does the claimant’s impairment or combination of
18                   impairments meet or equal an impairment listed in 20 C.F.R., Pt. 404,
                     Subpt. P, App. 1? If so, the claimant is disabled. If not, proceed to
19                   step four.
20   Id. §§ 404.1520(a)(4)(iii), (d).
21                   Step four: Does the claimant’s residual functional capacity make him
                     capable of performing his past work? If so, the claimant is not
22                   disabled. If not, proceed to step five.
23   Id. §§ 404.1520(a)(4)(iv), (e), (f).
24                   Step five: Does the claimant have the residual functional capacity
                     perform any other work? If so, the claimant is not disabled. If not,
25                   the claimant is disabled.
26   Id. §§ 404.1520(a)(4)(v), (g).
27           The claimant bears the burden of proof in the first four steps of the sequential evaluation
28   process. 20 C.F.R. §§ 404.1512(a) (“In general, you have to prove to us that you are blind or
                                                        4
 1   disabled”), 416.912(a) (same); Bowen, 482 U.S. at 146 n.5. However, “[a]t the fifth step of the
 2   sequential analysis, the burden shifts to the Commissioner to demonstrate that the claimant is not
 3   disabled and can engage in work that exists in significant numbers in the national economy.” Hill
 4   v. Astrue, 698 F.3d 1153, 1161 (9th Cir. 2012); Bowen, 482 U.S. at 146 n.5.
 5                                       V. THE ALJ’s DECISION
 6          The ALJ made the following findings:
 7                  1. The claimant meets the insured status requirements of the Social
                    Security Act through September 30, 2018.
 8
                    2. [Step 1] The claimant has not engaged in substantial gainful
 9                  activity since January 15,2013, the alleged onset date (20 CFR
                    404.1571 et seq.).
10
                    3. [Step 2] The claimant has the following severe impairments:
11                  thoracic and lumbar spine degeneration, asthma, and obesity (20
                    CFR 404.1520(c)).
12
                    4. [Step 3] The claimant does not have an impairment or combination
13                  of impairments that meets or medically equals the severity of one of
                    the listed impairments in 20 CFR Part 404, Subpart P, Appendix 1
14                  (20 CFR 404.1520(d), 404.1525 and 404.1526).
15                  5. [Residual Functional Capacity (“RFC”)] After careful
                    consideration of the entire record, I find that the claimant has the
16                  residual functional capacity to perform light work as defined in 20
                    CFR 404.1567(b) except she can lift and carry 20 pounds
17                  occasionally and 10 pounds frequently; she can stand and/or walk for
                    2 hours in an 8-hour day; she can sit for 6 hours in an 8-hour day; she
18                  can occasionally climb ramps and stairs; she can never climb ladders,
                    ropes, or scaffolds; she can occasionally balance, stoop, kneel,
19                  crouch, and crawl; she must be allowed to change from a sitting or
                    standing position once every hour for 2-3 minutes; she must use a
20                  handheld assistive device in the dominant right upper extremity for
                    ambulation and support; and she must avoid concentrated exposure
21                  to pulmonary irritants.
22                  6. [Step 4] The claimant is capable of performing past relevant work
                    as an accounting clerk. This work does not require the performance
23                  of work-related activities precluded by the claimant’s residual
                    functional capacity (20 CFR 404.1565).
24
                    [Alternative Step 5 Finding] In the alternative, considering the
25                  claimant’s age, education, work experience, and residual functional
                    capacity, there are other jobs that exist in significant numbers in the
26                  national economy that the claimant also can perform (20 CPR
                    404.1569 and 404.1569(a)).
27

28   ////
                                                       5
 1                  7. The claimant has not been under a disability, as defined in the
                    Social Security Act, from January 15, 2013, through the date of this
 2                  decision (20 CFR 404.1520(f)).
 3   AR 20-27.
 4          As noted, the ALJ concluded that plaintiff was “not disabled” under Sections 216(i) and

 5   223(d) of Title II of the Act, 42 U.S.C. §§ 416(i), 423(d). AR 27.

 6                                              VI. ANALYSIS

 7          Plaintiff argues that the ALJ erred (1) at step two by not including as a severe impairment

 8   plaintiff’s degenerative knee condition, (2) by not discussing the observations of plaintiff’s

 9   physical therapist, (3) in discounting the opinion of plaintiff’s treating nurse practitioner, (4) in

10   giving great weight to the consultative examiner without discussing that his report was changed

11   after its initial submission to DDS, (5) by not providing clear and convincing reasons to discredit

12   plaintiff’s testimony, (6) by not giving germane reasons for discrediting third-party witness

13   observations, and (7) in assessing plaintiff’s RFC. ECF No. 15 at 26-33. Plaintiff requests that

14   the matter be remanded to the Commissioner for an immediate award of benefits.

15          A. The ALJ Did Not Err at Step Two

16          “The step-two inquiry is a de minimis screening device to dispose of groundless claims.”

17   Smolen v. Chater, 80 F.3d 1273, 1290 (9th Cir. 1996). The purpose is to identify claimants

18   whose medical impairment is so slight that it is unlikely they would be disabled even if age,

19   education, and experience were taken into account. Bowen v. Yuckert, 482 U.S. 137, 153 (1987).

20   At step two of the sequential evaluation, the ALJ determines which of claimant’s alleged

21   impairments are “severe” within the meaning of 20 C.F.R. § 404.1520(c). “An impairment is not

22   severe if it is merely ‘a slight abnormality (or combination of slight abnormalities) that has no

23   more than a minimal effect on the ability to do basic work activities.’” Webb v. Barnhart, 433

24   F.3d 683, 686 (9th Cir. 2005) (quoting Social Security Ruling (“SSR”) 96-3p, 1996 SSR LEXIS

25   10 (1996)). At the second step, plaintiff has the burden of providing medical evidence of signs,

26   symptoms, and laboratory findings that show that his or her impairments are severe and are

27   expected to last for a continuous period of twelve months. Ukolov v. Barnhart, 420 F.3d 1002,

28   ////
                                                         6
 1   1004-05 (9th Cir. 2005); see also 20 C.F.R. §§ 404.1509, 404.1520(a)(4)(ii), 416.909,
 2   416.920(a)(4)(ii).
 3          Substantial evidence supports the ALJ’s conclusion that plaintiff’s knee impairments were
 4   not severe within the meaning of 20 C.F.R. § 404.1520(c). The ALJ found that plaintiff’s history
 5   of left knee surgery caused only a slight abnormality that would have no more than a minimal
 6   effect on her ability to work. AR 21. In so finding, the ALJ noted that plaintiff’s knee pain was
 7   being managed medically, could be controlled, and that no aggressive treatment was
 8   recommended or anticipated. Id. The ALJ referenced plaintiff’s medical records including
 9   provider notes from numerous physical therapy sessions from March through September 2015.
10   AR 362-492. These notes show that plaintiff engaged in aquatic therapy for musculoskeletal pain
11   and demonstrated steady improvement. AR 440-50 (difficulty entering and exiting pool via stairs
12   in April 2015); 418 (improved ambulation and better mobility outside pool in July 2015); 413-14
13   (able to complete aquatic exercises with good tolerance and no increase in symptoms; continues
14   to demonstrate slow progress in September 2015). The ALJ also referenced provider notes from
15   plaintiff’s primary care nurse practitioner Laura Anjola, FNP, from April 2016. These notes
16   reference a “slight effusion” of the left knee and “[n]o acute findings” on an x-ray conducted the
17   same day. AR 346. The x-ray report noted “mild degenerative changes involving the knee joint”
18   and “mild patellofemoral joint arthritis.” AR 352. Accordingly, the ALJ’s decision not to include
19   plaintiff’s knee condition as severe—alongside her severe impairments of spine degeneration,
20   asthma, and obesity—was supported by substantial evidence.
21          Even if the ALJ erred, omissions at step two are often harmless error if step two is decided
22   in plaintiff’s favor. Burch, 400 F.3d at 682 (concluding any error ALJ committed at step two was
23   harmless because the step was resolved in claimant’s favor). Here, step two was decided in
24   plaintiff’s favor, as the ALJ continued to subsequent steps of the sequential evaluation process.
25          B. The ALJ Erred by Not Addressing the Physical Therapist’s Opinion
26          The ALJ erred by failing to address the opinions of plaintiff’s physical therapist. Physical
27   therapists are classified as an “other source” of evidence. 20 C.F.R. § 404.1513(d)(1) (2016).
28   To discount an “other source” opinion, such as that of a physical therapist, the ALJ must give
                                                       7
 1   reasons that are germane to that witness. Parra v. Astrue, 481 F.3d 742, 750 (9th Cir. 2007) (“An
 2   ALJ may reject a lay witness’s testimony only upon giving a reason germane to that witness.”);
 3   Dodrill v. Shalala, 12 F.3d 915, 919 (9th Cir. 1993).
 4          As discussed above, plaintiff attended physical therapy for her lower extremity pain from
 5   March to September 2015. The record contains the following opinion evidence from physical
 6   therapist Hannah L. Main, PT, DPT. First, on March 13, 2015, Ms. Main completed a Physical
 7   Therapy Evaluation of plaintiff, which contained her “assessment” that plaintiff’s “[f]unctional
 8   deficits include difficulty sitting and standing for prolonged periods of time, walking any
 9   distances, bending/squatting, performing cooking/household ADLs, don/doffing shoes, and poor
10   access to the community due to current impairments.” AR 331-32. Second, on April 3, 2015,
11   Ms. Main completed a Physical Therapy Progress Report, which contained a similar “assessment”
12   that plaintiff’s “[f]unctional deficits include difficulty sitting and standing for prolonged periods
13   of time, walking any distances without [a walker], bending/squatting, performing household
14   chores, don/doffing shoes, and poor access to community due to current impairments.” AR 327.
15   The Progress Report also stated that one of the goals of the physical therapy plan was for plaintiff
16   to be “[a]ble to stand at kitchen sink and do dishes without leaning on counter for support for 20
17   minutes without increase in symptoms.” Id. An April 20, 2015 Progress Report reiterated this as
18   one of the goals of treatment. AR 328. Third and finally, on June 12, 2015, Ms. Main completed
19   a Physical Therapy Progress Report containing her “assessment” that plaintiff was “functionally
20   limited in nearly all weight bearing activities, sleeping, bending/squatting, doing household
21   chores, and prolonged walking and standing.” AR 326.
22          The ALJ’s decision discusses none of these progress reports. The ALJ notes that plaintiff
23   attended physical therapy (AR 23) but never acknowledges Ms. Main’s functional assessments of
24   plaintiff. This was error. In determining that plaintiff had the residual functional capacity, inter
25   alia, to lift and carry 20 pounds occasionally and 10 pounds frequently, and to stand and/or walk 2
26   hours in an 8-hour day, the ALJ implicitly rejected the physical therapist’s opinion that plaintiff
27   could not sit or stand for prolonged periods, could not walk any distance, and was limited in
28   “nearly all weight bearing activities.” However, in not addressing the physical therapist’s
                                                        8
 1   opinion, he failed to give any reason, germane or otherwise, for rejecting that opinion. Remand is
 2   required to correct this omission or adjust plaintiff’s RFC accordingly.
 3          Having reached this conclusion, the court does not address plaintiff’s other allegations of
 4   error—or the Commissioner’s arguments in opposition to them—in an effort to allow the
 5   Commissioner to reconsider the record afresh.
 6                                          VII. CONCLUSION
 7          For the reasons set forth above, IT IS HEREBY ORDERED that:
 8          1. Plaintiff’s motion for summary judgment (ECF No. 15), is GRANTED;
 9          2. The Commissioner’s cross-motion for summary judgment (ECF No. 18), is DENIED;
10          3. The Clerk of the Court shall enter judgment for the plaintiff, and close this case.
11   DATED: May 21, 2019
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       9
